Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Election
Applicant’s election without traverse of Group I, clams 1-5, 7, 8, 10-13, 15, 17, 18 and 23 in the reply filed on August 11, 2022 is acknowledged.  Claims 19-22 and 24 are withdrawn from consideration as directed to a non-elected invention.  Claims 6, 9, 14 and 16 have been canceled.

Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 17 and 23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
a) Claim 17 states “the powder comprises ≤ 0.15 N”.  However, independent claim 1 already recites “N:  ≤ 0.03”.  Applicant may have intended to recite ≤ 0.015 N in claim 17.
b) In claim 23, “The nickel-based alloy component” lacks proper antecedent basis.

			Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 5, 7, 8, 10, 11, 12, 13, 15, 17, 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Moll et al. (U.S. Patent 3,902,862).
Moll discloses nickel-based superalloys in the form of prealloyed powder (in accord with the instant claims) that can be compacted to form articles (equivalent to the “component” of claim 23); see Moll col. 2, ll. 29-35.  Table I of Moll discloses a composition including amounts of C, Ti, Zr, W and Al overlapping those recited in instant claim 1; see the first “Preferred” composition in Table I.  The phrase “for additive manufacturing” is considered to be nothing more than an intended use of the claimed material and the prior art material appears to be useful for this purpose.  This first Preferred composition includes one or more of the elements “optionally” present in claim 1.  This composition further includes amounts of Zr, Ti, Al, W, Ta, Mo, Nb and C overlapping those in instant claims 3-5, 7, 8 and 10-13, and overlapping amounts of all the elements recited in instant claim 18.  With respect to claims 15 and 17, the prior art does not disclose any amounts of O or N in this composition; therefore the examiner’s position is that either i) it does not contain O or N or ii) it contains those elements in very small amounts such that they are less than the maximums recited in the instant claims.
Moll does not disclose any specific example of a composition entirely within the claimed limitations.  However, the overlap in composition between the prior art and the claims creates a prima facie case of obviousness of a composition as claimed, because the prior art discloses substantial utility of the compositions disclosed therein over the entirety of the disclosed ranges, including those portions of the ranges that fall within the presently claimed ranges.  See also In re Peterson, 315 F.3d 1325, 65 USPQ2d 1379 (Fed.Cir. 2003) and In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed.Cir. 2005).
Thus, the disclosure of Moll et al. is held to create a prima facie case of obviousness of an invention as presently claimed.

Claims 1, 3, 4, 5, 7, 8, 10, 11, 12, 13, 15, 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mourer et al. (US 2007/0141374).
Mourer discloses alloy powders (in accord with the instant claims) suitable for making articles (equivalent to the “component” of claim 23); see Mourer para [0023].  Preferably the alloy is a nickel-base superalloy including amounts of C, Ti, Zr, W and Al overlapping those recited in instant claim 1; see the composition recited near the center of para [0023].  The phrase “for additive manufacturing” is considered to be nothing more than an intended use of the claimed material and the prior art material appears to be useful for this purpose.  This above-mentioned composition includes one or more of the elements “optionally” present in claim 1.  This composition further includes amounts of Zr, Ti, Al, W, Ta, Mo, Nb and C overlapping those in instant claims 3-5, 7, 8 and 10-13.  With respect to claims 15 and 17, the prior art does not disclose any amounts of O or N in this composition; therefore the examiner’s position is that either i) it does not contain O or N or ii) it contains those elements in very small amounts such that they are less than the maximums recited in the instant claims.
Mourer does not disclose any specific example of a composition entirely within the claimed limitations.  However, the overlap in composition between the prior art and the claims creates a prima facie case of obviousness of a composition as claimed, for reasons set forth in item no. 6 above and in Peterson and Harris, supra.
Thus, the disclosure of Mourer et al. is held to create a prima facie case of obviousness of an invention as presently claimed.

Claims 1, 3, 4, 5, 7, 8, 12, 13, 15, 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bain et al. (US 2010/0303665).
Bain discloses nickel-based superalloys formed by powder metallurgy (i.e. a “nickel-based alloy powder” as claimed), and where the powder can be consolidated into a billet and isothermally forged to form turbine disks (equivalent to the “component” of claim 23); see Bain para [0021-0022].  Table II of Bain discloses a composition including amounts of C, Ti, Zr, W and Al overlapping those recited in instant claim 1; see the “Preferred” composition in Table II.  The phrase “for additive manufacturing” is considered to be nothing more than an intended use of the claimed material and the prior art material appears to be useful for this purpose.  This Preferred composition includes one or more of the elements “optionally” present in claim 1.  This composition further includes amounts of Zr, Ti, Al, W, Nb and C overlapping those in instant claims 3-5, 7, 8, 12 and 13.  With respect to claims 15 and 17, the prior art does not disclose any amounts of O or N in this composition; therefore the examiner’s position is that either i) it does not contain O or N or ii) it contains those elements in very small amounts such that they are less than the maximums recited in the instant claims.
Bain does not disclose any specific example of a composition entirely within the claimed limitations.  However, the overlap in composition between the prior art and the claims creates a prima facie case of obviousness of a composition as claimed, for reasons set forth in item no. 6 above and in Peterson and Harris, supra.
Thus, the disclosure of Bain et al. is held to create a prima facie case of obviousness of an invention as presently claimed.

				   Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  None of the prior art of record, whether taken alone or in any combination, discloses or suggests a nickel-based alloy powder comprising all of the elements as defined in claim 2.

    Additional Prior Art
The remainder of the art cited on the attached PTO-892 and SB/08 forms is of interest.  This art is held to be no more relevant to the claimed invention than the art as applied in the rejections supra.



							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	September 27, 2022